DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kontopidis et al. (US 9,537,216).
In regards to claim 1, Kontopidis discloses of a film antenna, comprising: a single dielectric layer (for example 211); a plurality of radiation patterns (for example 212) commonly arranged on an upper surface of the single dielectric layer (211) to form a phased array (for example see Figs 2a-2c, 3-4, 5a-5b).  
In regards to claim 2, Kontopidis discloses of the film antenna according to claim 1, further comprising a transmission line (for example 340) extending from each of the radiation patterns (212) and a signal pad connected to one end of the transmission line (for example see Figs 3-4 and Column 5 Line 28-Column 6 Line 29, an end portion of the transmission line may be considered a signal pad).  
In regards to claim 4, Kontopidis discloses of the film antenna according to claim 2, further comprising a circuit board (for example PCB 210) including a connection wiring connected to the signal pad (for example see Figs 2a-2c, 3 and Column 1 Line 
In regards to claim 5, Kontopidis discloses of the film antenna according to claim 4, wherein the driving IC chip includes driving pads electrically connected to each of the radiation patterns (211) to feed signals having different phases (for example see Figs 3-4 and Column 3 Line 45-Column 4 Line 6, Column 5 Line 3-Column 6 Line 29, chosen arbitrary points in the connections along the transmission line and/or from 210 to the array may be signal/driving pads).  
In regards to claim 6, Kontopidis discloses of the film antenna according to claim 5, wherein each of the driving pads is individually connected to each of the signal pads (for example see Figs 3-4 and Column 3 Line 45-Column 4 Line 6, Column 5 Line 3-Column 6 Line 29, chosen arbitrary points in the connections along the transmission line and/or from 210 to the array may be signal/driving pads).  
In regards to claim 9, Kontopidis discloses of the film antenna according to claim 1, wherein the radiation pattern including a mesh structure (for example see Figs 2a-2c and Column 4 Line 46-Column 5 Line 2).  
In regards to claim 11, Kontopidis discloses of the film antenna according to claim 1, wherein the radiation pattern includes at least one selected from a group consisting of Ag, Au, Cu, Al, Pt, Pd, Cr, Ti, W, Nb, Ta, V, Fe, Mn, Co, Ni, Zn, Sn and an alloy thereof (for example see Figs 2a-2c and Column 4 Line 46-Column 5 Line 2).  
In regards to claim 12, Kontopidis discloses of the film antenna according to claim 1, further comprising a ground layer (for example 213) formed on a lower surface of the dielectric layer (211, for example see Figs 2a-2c, 5a-5b).  
In regards to claim 13, Kontopidis discloses of a display device comprising the film antenna according to claim 1 (for example see Column 8 Lines 46-65).  

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kontopidis et al. (US 9,537,216).
In regards to claim 8, Kontopidis discloses of the film antenna according to claim 1 as found within the explanation above, wherein there is a spacing distance between adjacent radiation patterns (211, for example see Figs 2a-2c, 3-4, 5a-5b).
However, Kontopidis does not explicitly disclose of wherein a distance between central lines of the adjacent radiation patterns is λ /2 or more.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a λ /2 or more space between radiation patterns as an obvious matter of design choice to utilize a commonly used spacing arrangement to achieve an optimized and desired radiation pattern of the film antenna device.
Allowable Subject Matter
Claims 3, 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
the signal pad disposed between a pair of the ground pads, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 7, the prior art does not disclose of the film antenna according to claim 4, wherein the circuit board further includes a ground wiring, and the connection wiring is disposed between a pair of ground wirings, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 10, the prior art does not disclose of the film antenna according to claim 9, further comprising a dummy pattern arranged around the radiation pattern and having a mesh structure equal to the mesh structure of the radiation pattern, nor would it have been obvious to one of ordinary skill in the art to do so.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CRAWFORD/Primary Examiner, Art Unit 2844